Exhibit 10.22
 

 
Targa Resources, Inc. 2010 Annual Incentive Plan Description


On February 9, 2010, the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of Targa Resources Investments Inc. (“Targa
Investments”), the indirect parent of Targa Resources, Inc. (the “Company”),
approved the Targa Investments 2010 Annual Incentive Compensation Plan (the
“Bonus Plan”).  The Bonus Plan is a discretionary annual cash bonus plan
available to all of the Company’s employees, including its executive
officers.  The purpose of the Bonus Plan is to reward employees for
contributions toward the Company’s business priorities (including business
priorities of Targa Resources Partners LP) approved by the Committee and to aid
the Company in retaining and motivating employees.  Under the Bonus Plan,
funding of a discretionary cash bonus pool is expected to be recommended by the
Company’s chief executive officer (the “CEO”) and approved by the Committee
based on the Company’s achievement of certain strategic, financial and
operational objectives (or “business priorities”).  The Bonus Plan is approved
by the Committee, which considers certain recommendations by the CEO. Near or
following the end of the year, the CEO recommends to the Committee the total
amount of cash to be allocated to the bonus pool based upon the overall
performance of the Company relative to these objectives, generally ranging from
0 to 2x the total target bonus for the employees in the pool. Upon receipt of
the CEO’s recommendation, the Committee, in its sole discretion, determines the
total amount of cash to be allocated to the bonus pool.  Additionally, the
Committee, in its sole discretion, determines the amount of the cash bonus award
to each of the Company’s executive officers, including the CEO. The executive
officers determine the amount of the cash bonus pool to be allocated to the
Company’s departments, groups and employees (other than the executive officers
of the Company) based on performance and upon the recommendation of their
supervisors, managers and line officers.
 
The Committee has established the following nine key business priorities for
2010:


 
·
continue to control all operating, capital and general and administrative costs,

 
·
invest in our businesses primarily within existing cash flow,

 
·
continue priority emphasis and strong performance relative to a safe workplace,

 
·
reinforce business philosophy and mindset that promotes environmental and
regulatory compliance,

 
·
continue to tightly manage the Downstream Business’ inventory exposure,

 
·
execute on major capital and development projects, such as finalizing
negotiations, completing projects on time and on budget, and optimizing
economics and capital funding,

 
·
pursue selected opportunities including new shale play gathering and processing
build-outs, other fee-based capex projects and potential purchases of strategic
assets,

 
·
pursue commercial and financial approaches to achieve maximum value and manage
risks, and

 
·
execute on all business dimensions, including the financial business plan.



The Committee has targeted a total cash bonus pool for achievement of the
business priorities based on the sum of individual employee market-based target
percentages ranging from approximately 3% to 50% of each employee’s eligible
earnings.  Generally, eligible earnings are an employee’s base salary and
overtime pay.  The Committee has discretion to adjust the cash bonus pool
attributable to the business priorities based on accomplishment of the
applicable objectives as determined by the Committee and the CEO.  Funding of
the Company’s cash bonus pool and the payment of individual cash bonuses to
employees are subject to the sole discretion of the Committee.


 

